       Case 2:18-cv-00621-DGC Document 66 Filed 10/24/19 Page 1 of 5




 1   de Haan Law Firm, PLLC                 and      Kezhaya Law PLC
     101 E. Pennington St.                           1202 NE McClain Rd.
 2   Suite 201                                       Bentonville, Arkansas 72712
 3   Tucson, Arizona 85701                           phone: (479) 431-6112
     Telephone: (520) 358-4089                       fax: (479) 282-2892
 4   Facsimile: (520) 628-4275                       email: matt@kezhaya.law
     Stuart P. de Haan, State Bar No. 26664          Matthew A. Kezhaya, phv, Ark. Bar # 2014161
 5
     Attorneys for Plaintiffs
 6
 7                              IN THE UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF ARIZONA
 9    The Satanic Temple, Inc. et al.,
10                    Plaintiffs,                           Case No. 18-cv-00621-DGC
11            v.                                           Plaintiffs’ response to motion to dismiss
12    City of Scottsdale,
13                    Defendant
14
15                                  INTRODUCTION AND SUMMARY
16       After the time for discovery has passed, the City filed an amended answer which asserts
17   new affirmative defenses. Compare Doc. 7 at pp. 6-7 with Doc. 61 ¶¶ 58-60. Plaintiffs moved
18   to strike the new affirmative defenses because it is a transparent effort to backdoor new issues
19   into the case. See Doc. 62. Defendant responds that it “specifically preserved every available
20   affirmative defense.” Doc. 64 at p. 4 (emphasis in original).
21       The Court should strike the new affirmative defenses because it is elementary civil
22   procedure that an affirmative defense may be stricken if it does not give fair notice of the
23   defense. The new affirmative defenses, raised after the time for discovery and less than three
24   months before the trial, cannot be said to give fair notice of the defenses. The Court should
25   strike the new affirmative defenses.
26                                              ARGUMENT
27       It is elementary civil procedure that an affirmative defense may be stricken if it does not
28   give fair notice of the defense. E.g. Wyshak v. City Nat'l Bank, 607 F.2d 824, 827 (9th Cir.




                                                       1
       Case 2:18-cv-00621-DGC Document 66 Filed 10/24/19 Page 2 of 5




 1   1979) ("The key to determining the sufficiency of pleading an affirmative defense is whether
 2   it gives plaintiff fair notice of the defense.”)
 3      Further, an affirmative defense may be stricken as legally insufficient only if it clearly lacks
 4   merit under any set of facts the defendant might allege. Ventures Edge Legal PLLC v.
 5   GoDaddy.com LLC, No. CV-15-02291-PHX-GMS, 2017 U.S. Dist. LEXIS 41399, at *2 (D.
 6   Ariz. Mar. 22, 2017).
 7      Plaintiffs have moved to strike four affirmative defenses: (1) failure to state a claim upon
 8   which relief can be granted; (2) unclean hands; (3) estoppel; and (4) waiver. We discuss each
 9   in turn.
10   1: Defendant’s defense of a “failure to state a claim upon which relief
11   can be granted” should be stricken because the Court has repeatedly
12   rejected the argument.
13      The first affirmative defense sought to be stricken is a claim that Plaintiffs have failed to
14   state a claim upon which relief can be granted. See Doc. 61 at ¶ 57. Defendant’s response
15   appears to argue that the Court had not made a conclusive finding as to the City’s Rule 12(b)(6)
16   defense. See Doc. 64 at fn. 2. This argument is belied by the Court’s order denying the City’s
17   motion under Rule 12(b)(6). See Doc. 17. (“The motion is denied as to count 1 establishment
18   clause claim and count 2 equal protection claim.”)
19      The Court will find authority to support granting Plaintiffs’ motion and denying Plaintiffs’
20   motion. Compare, e.g., Ventures, above, at p. 6 (“Nevertheless, although the Court denied
21   the Motion to Dismiss in its entirely, (Doc. 48), it is appropriate to allow this defense to be
22   pleaded in the Answer.”) and Cook v. Mt. Am. Fed. Credit Union, No. 2:18-cv-1548-HRH,
23   2018 U.S. Dist. LEXIS 162234, at *4 (D. Ariz. Sep. 20, 2018) (“The court having already
24   rejected Mountain America's Rule 12(b)(6) contention that plaintiff's claim was implausible,
25   reassertion of Mountain America's first affirmative defense in its answer to plaintiff's first
26   amended complaint is superfluous and is stricken.”)
27      The conflicting authority is answered by the plain text of the rule: the Court “may” (not
28   “shall”) strike pleadings. FRCP 12(f). This matter lies in the discretion of the Court.

                                                        2
       Case 2:18-cv-00621-DGC Document 66 Filed 10/24/19 Page 3 of 5




 1   2: Defendant’s defense of unclean hands and estoppel are new issues.
 2       The next two affirmative defenses sought to be stricken are unclean hands and estoppel.
 3   See Doc. 61 at ¶¶ 58 (unclean hands) and 59 (estoppel); compare Doc. 7 at pp. 6-7. Defendant
 4   rests on argument that the original answer raised “every available affirmative defense.” Doc. 64 at
 5   p. 4. This is a transparent effort to backdoor new issues into the litigation without the
 6   opportunity for discovery. The City asks for Court permission for a trial by ambush.
 7       The Court should decline the invitation because asserting “all the defenses” does not give
 8   fair notice to Plaintiffs about unclean hands or estoppel. See Cook, above, at pp. 4-5 (“The
 9   balance of Mountain America's sixth affirmative defense calls attention to the fact that
10   discovery may develop a basis for some presently unasserted affirmative defense. Certainly
11   that is possible. . . . Mountain America’s sixth affirmative defense is stricken for lack of fair
12   notice.”)
13       As in Cook, the City could have amended its answer to specifically assert the defenses of
14   unclean hands or estoppel in compliance with the scheduling order, such that the parties could
15   have exchanged discovery on the issues. The City declined to pursue that strategy and instead
16   opted for surprise litigation. The Court should strike the new defenses.
17       Not only are the defenses untimely, they wholly lack merit. The City argues that unclean
18   hands is cognizable “for example” because of what the City deems to be “fraudulent
19   representations top the State of Massachusetts regarding their corporate formation
20   documents.” Doc. 4 at p. 5. That isn’t unclean hands.
21       Unclean hands is based on the maxim that “he who comes into equity must come with
22   clean hands.” Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814,
23   65 S. Ct. 993, 997 (1945). The defense requires that he act fairly and without fraud or deceit
24   “as to the controversy in issue.” Id. at 814-15. The City cannot draw any line between
25   corporate filing in Massachusetts and the City’s discrimination against Michelle for her
26   religious beliefs.
27
28

                                                     3
      Case 2:18-cv-00621-DGC Document 66 Filed 10/24/19 Page 4 of 5




 1      Likewise, as to estoppel, the City faults Plaintiffs with never “raising any purported ties to
 2   Scottsdale with the City at any point between July 2016 and the commencement of the
 3   litigation.” Doc. 64 at pp. 4-5. Again, this isn’t estoppel.
 4      The three elements of equitable estoppel are traditionally stated as: (1) the party to be
 5   estopped commits acts inconsistent with a position it later adopts; (2) reliance by the other
 6   party; and (3) injury to the latter resulting from the former's repudiation of its prior conduct.
 7      The City has no hope of meeting any of the elements. None of the plaintiffs have ever
 8   claimed it did not have the amorphous “substantial connection” to Scottsdale because the City
 9   never asked. Not that it could, without incurring liability, because the City never asked any
10   other prospective participants in the all-comer policy.
11      To the extent the City faults the plaintiffs’ failure to respond with all the reasons they do
12   have a “substantial connection,” there was no right of appeal. Even if there had been, any
13   assertion on plaintiffs’ part would be used by the City to craft a definition that excludes
14   plaintiffs–and only plaintiffs–from the definition. Silence was the only way to show that the
15   “policy” was always a pretext. The city manager was forced to testify to the truth: “substantial
16   connection” has no definite factors, because any factors we came up with would never have
17   been good enough.
18      As for “injury,” there is none.       The City excluded plaintiffs in derogation of the
19   constitutional rights to be free from religious discrimination and disparate treatment. The
20   cause thus accrued. Any silence after the fact cannot be used to preclude relief.
21   3: Defendant’s defense of waiver is legally insufficient because there
22   is neither allegation nor argument of an intentional relinquishment.
23      The last affirmative defense sought to be stricken is waiver. See Doc. 61 at ¶ 60. On a
24   closer review of the initial answer, the word “waiver” is mentioned. See Doc. 7 at p. 7. The
25   problem is that it is mentioned under defensive “timeliness” doctrines. Id. Waiver is not a
26   defense on the issue of timeliness, it is “an intentional relinquishment of a known right.”
27   Cook, above (citing Stanolind Oil & Gas Co. v. Guertzgen, 100 F.2d 299, 302 (9th Cir. 1938)).
28

                                                     4
      Case 2:18-cv-00621-DGC Document 66 Filed 10/24/19 Page 5 of 5




 1        The City doesn’t separately discuss waiver from estoppel. The City makes no effort to
 2   even allege an intentional relinquishment. There is no settlement agreement and there is no
 3   statement or conduct that amounts to dropping the claim. Had the City responded with an
 4   argument around timeliness, we would have withdrawn the motion to strike the defense of as
 5   a misnomer for laches. Instead, the City argued estoppel by another name. This is kitchen
 6   sink litigation and the affirmative defense should be stricken.
 7             Respectfully submitted on October 24, 2019,
               On behalf of Plaintiffs
 8
 9   By        /s/ Stuart P. de Haan              and /s/ Matthew A. Kezhaya
               Stuart P. de Haan,                     Matthew A. Kezhaya,
10             AZ Bar No. 026664                      AR Bar No. 2014161 (pro hac vice)
11             Attorney for Plaintiffs                Attorney for Plaintiffs
               de Haan Law Firm, PLLC
12             101 E Pennington Avenue, Suite 201     1202 NE McClain Rd
13             Tucson, Arizona 85701                  Bentonville AR 72712
     Phone     (520) 358-4089                         (479) 431-6112
14   Fax       (520) 628-4275                         (479) 282-2892
     Email     stu.dehaan@gmail.com                   matt@kezhaya.law
15
16                                  CERTIFICATE OF SERVICE
17       I certify that on October 24, 2019 I electronically transmitted this document to the Clerk’s
18   Office using the CM/ECF system for filing and transmittal of a Notice of Electronic Filing to
     the appropriate CM/ECF registrants.
19                                                                    /s/ Stuart de Haan
20
21
22
23
24
25
26
27
28

                                                    5
